Exhibit 10.1

NYFIX 2007 Annual Incentive Plan



      1. General:

The NYFIX 2007 Annual Incentive Plan (“AIP”) is a cash bonus program for the 12
month period from January 1, 2007 through December 31, 2007 that is intended to
motivate eligible employees to achieve the Company’s and their respective
Division/Functional Group’s 2007 Plan, Critical Success Factors, Goals and
Objectives.
Amounts to be paid under the 2007 AIP are determined based upon three specific
categories – (i) Corporate, (ii) Divisional/Functional Group and (iii)
Individual. The
2007 AIP provides employees the opportunity to receive financial rewards as a
means of
tangibly sharing in NYFIX’s success. All Corporate, Divisional/Functional Group
and
Individual Goals and Objectives are designed to align with NYFIX’s strategic and
tactical
goals and objectives (which are tied to our Critical Success Factors) for the
period from
January 1, 2007 through December 31, 2007.

The 2007 AIP has two stages



      a)  Stage 1 determines the size of each individual employee’s bonus  
target based upon how successful NYFIX is in achieving its overall   financial
target for the year (the “Stage 1 Objective”). Each employee   will have an
initial individual bonus target. For Management   Employees , this initial
individual bonus target will then be adjusted   based on the percentage of the
Stage 1 Objective achieved per the   charts included in Appendix I. For Senior
Executives, bonus targets   will be determined by multiplying the initial
individual bonus targets by   50-150% in accordance with Appendix 1. For all
other Management   Employees, bonus targets will be determined by multiplying
the initial   individual bonus targets by 75-125% in accordance with Appendix 1.
  For all other Employees, the initial individual bonus targets will not be  
adjusted in Stage 1.       b) Stage 2 calculates individual bonus payouts based
upon measures of   key performance objectives (the “Stage 2 Objectives”). The
Stage 2   Objectives categories are (i) Corporate, (ii) Divisional/Functional
Group   and (iii) Individual measures. The portion of the 2007 AIP payout  
attributable to each of the three Stage 2 Objectives categories will vary  
depending on the roles and responsibilities of each individual within the  
Company. The following schedule details these allocable portions:



      Division/Functional       Corporate Group Individual   CEO 90 %     10 %
Functional Group Heads 60 % 30 % 10 % Functional Group Managers 40 % 40 % 20 %
Business Division Heads 50 % 40 % 10 % Business Division Managers 40 % 40 % 20 %
Other Participants 20 % 40 % 40 %


2.      Stage 2 Objectives

         a. Corporate Objectives:

The specific performance measures that we will use for the Corporate Objectives
are detailed below under each of the Critical Success Factors (“CSFs”) they help
achieve.

Profitably Grow the Business and Achieve the Financial Plan (30%)
· Achieve Annual Revenue Plan
· Achieve Q4 Exit Revenue Rate
· Achieve Operating EBITDA Target
· OMS Customer/Revenue Retention
· Launch three new products in 2007

Invest for the Future and Grow New Markets (20%)
· Grow International Revenues
· Launch EuroMillennium (Milestones)
· Achieve Transactions buy-side revenue

Align with Clients and Aggressively Market the Company (15%)
· Execute Customer Satisfaction Survey
· Implement Market Segment Strategy
· Arm the Sales force with support tools

Achieve Operational Excellence (20%)
· Reduce Severity 1 Incidents
· Reduce Severity 2 Incidents
· Complete all SEC Filings and be current
· Reduce material weaknesses (2006 SEC 10K)
· Implement O2B program & reduce LTC
· Implement & use Product Management process

Foster a Culture of Success (15%)
· Enhance Employees Communications (Webcasts)

2


     · Execute Employee Survey by End Q3      · Reward performance thru variable
comp

Achievement of the goals within these five CSFs shall be separable, so that even
if one or more is not achieved, the 2007 AIP will be paid on those portions that
are achieved. Corporate rating will be in the range of 80-120% of Target.
Following year-end, the CFO will make recommendations to the CEO regarding
achievement of the above goals, and the CEO’s reasonable determination shall be
final. For 2007, the late roll-out of the corporate objectives will be taken
into account to ensure fair application of this Plan.

         b. Divisional/Functional Group Objectives

Divisional/Departmental goals and objectives and related timetables will be
developed by each Divisional/Departmental head in conjunction with the CFO and
HR and, when approved by the Company’s CEO, will be communicated to employees.

Divisional/Functional Group ratings will be in the range of 80-120% of target.
Determination of the level of achievement of Stage 2 Divisional/Functional Group
and the Stage 2 Individual Objectives categories will be determined by each
applicable Division/Functional Group Head subject to final approval by the NYFIX
CEO or CFO. For 2007, the late roll-out of the divisional/functional objectives
will be taken into account to ensure fair application of this Plan.

          c. Individual Objectives

Each eligible employee will be assigned an individual rating based on a
performance review. The performance review will consider the employee’s
contribution to the achievement of Company and Divisional/Functional Goals and
Objectives as well as other individual achievements determined by the employee’s
supervisor. Individual ratings are capped at 120% of target.

5 Eligibility

The 2007 AIP is applicable to all non-sales employees. Employees who receive
Individual ratings below 50% are not eligible for payout and those that receive
Individual ratings between 50 and 75% are eligible for a payout of a maximum of
50% of target. New hires that join the Company during the calendar year will
have their eligibility to participate in the 2007 AIP pro-rated to the 1st day
of the month following the date of hire, unless they join on the first working
day of the month, in which case they will be eligible to join the 2007 AIP from
that date. (Example: If an individual joins NYFIX on March 18, his or her bonus
eligibility would begin from April 1. If an individual joins NYFIX on March 1,
his or her bonus eligibility would begin from March 1.) Participants must
continue to be

3


employed by NYFIX until the bonus is paid to receive the payment; except that
employees who leave the Company as a result of disability, or who die during the
bonus period, will be eligible to receive a bonus prorated through the effective
date of termination. Employees terminated “for cause” (including for failure to
achieve targets set out in a performance improvement plan) will receive no bonus
payment.

6. Payment

Individual bonuses will be calculated by multiplying the Stage 1 Bonus Targets
by the sum of the Corporate, Divisional/Functional Group and Individual ratings.
Bonuses are expected to be paid in the first quarter of 2008.

The Compensation Committee will approve all payments to the CEO, the Section 16
reporting officers and any other employees (other than administrative) that
report directly to the CEO. The Compensation Committee shall have discretion to
make additional payments to the any employee (including the CEO, Section 16
reporting officers and other direct reports) to reward strong performance and
the completion of successful strategic initiatives.

Continued Employment: Nothing contained in this bonus scheme shall guarantee any
employee employment for any duration.

Reservation of Rights: All determinations made regarding the NYFIX 2007 AIP and
the Company’s rights and obligations hereunder shall be made by the Company, and
all such determinations shall be final and binding. The Company may, in its sole
discretion, modify the terms of this Plan, including the Corporate,
Divisional/Functional and/or Individual objectives, at any time.

4


 